Citation Nr: 1527147	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from November 1964 to September 1973.  He received various decorations evidencing combat including the Combat Infantryman Badge and the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's insomnia is attributable to his service-connected posttraumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for service connection for insomnia, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service connected for PTSD and for residuals of a shell fragment wound of the right leg and foot with a fracture of the os calcis.  He is also service connected for scar residuals of a shell fragment wound of the left leg; postoperative residuals of an epigastric hernia; and rhinitis.  The Veteran essentially indicates that he has insomnia that is related to service, or, more specifically, that is related to his service-connected PTSD and residuals of a shell fragment wound of the right foot and leg with fracture of the os calcis.  He reports that he suffers from nightmares and night sweats at night, which prevent him from getting a decent night's sleep.  He also indicates that the pain in his right leg keeps him awake at night.  The Veteran further contends, essentially, that he has suffered from sleep problems since his period of service.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of insomnia or any other sleep problems.  

Post-service VA treatment records, to include examination reports, show treatment for sleep problems, including insomnia.  For example, at a March 2011 VA examination, the Veteran reported that he had always had problems sleeping and that he believed his pain in his right leg had caused the problem.  He stated that he did not drink coffee or soft drinks and that he started drinking green tea about five to six months prior to the examination.  The Veteran indicated that he occasionally drank alcohol on the weekends and that he would have a couple of beers or a couple glasses of wine.  As to sleep apnea symptoms, it was noted that the Veteran reported that he had some occasional nocturnal gasping, as well as daytime sleepiness.  The Veteran indicated that snoring had been noted by others during the day or in the afternoon.  It was noted that the Veteran had pain issues from a left hip fracture in September 2010 and a right foot fracture in 1967.  

The Veteran reported that he had some chest discomfort during the night, but that he did not have dyspnea.  He stated that he had a chronic problem with itching, including during the night, and that the location of the itching would change.  As to nocturnal gastroesophageal reflux disease (GERD), he indicated that he had a metallic taste in his throat during the night since 1969 to 1970.  The Veteran maintained that he had suffered nightmares since 1967 and that he would wake up in a cold sweat.  He stated that his nightmares involved reliving events in Vietnam.  

A diagnosis was not provided.  The examiner commented that the Veteran's loss of sleep was not caused by or the result of his shell fragment wound of the right leg (and foot) with a fracture of the os calcis that he sustained while on active duty.  The examiner reported that there was no evidence that the Veteran was treated for or diagnosed with loss of sleep while on active duty.  The examiner stated that, therefore, chronicity or a diagnosis could not be established while the Veteran was in the service.  It was noted that after the Veteran left the service, he was also not seen for loss of sleep.  The examiner indicated that the Veteran was able to perform his duties as a salesman during the day without difficulties from the aforementioned condition.  

The examiner reported that the Veteran had other issues such as nightmares about the Vietnam War, itching, GERD, and medication issues that were more likely than the foot fracture, which occurred more than 40 years ago, to have contributed to his sleep problems.  The examiner stated that the Veteran's injuries during service did not involve any major arteries or nerves.  The examiner maintained that it would be very unlikely that the Veteran would have residual discomfort considering that the injury was not that severe to the nerves.  

A November 2011 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was PTSD.  The Veteran reported that since his discharge from the service, he had experienced difficulty sleeping, irritability with angry outbursts, hypervigilance, and an exaggerated startle response.  The examiner indicated that chronic sleep impairment was a symptom of the Veteran's service-connected PTSD.  

A March 2012 VA treatment entry noted that the Veteran reported that he needed help with sleeping.  A diagnosis was not provided.  Another March 2012 VA treatment entry, two days later, noted that the Veteran reported that his medications had helped tremendously with his sleep problems.  He stated that he occasionally had nightmares and that he would wake up in sweats.  The diagnoses were PTSD, chronic, and alcohol dependence with partial remission.  

A September 2012 VA treatment entry noted that the Veteran reported that his sleep medications helped, but that he still had nightmares on an infrequent basis.  He indicated that his nightmares were depressive in nature and likely secondary to traumatic events in Vietnam.  He stated that he stopped taking Sertraline which had helped with his dreams and his overall sleep quality.  The diagnoses were PTSD, chronic, and alcohol dependence with partial remission.  

An October 2014 VA treatment entry related an assessment that included insomnia.  The examiner reported that the Veteran would use Ambien as the occasion required.  December 2014 VA treatment entries indicated that the Veteran had a past medical history that included insomnia.  

A February 2015 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses were PTSD and a major depressive disorder, recurrent, severe, without psychotic features.  The examiner indicated that chronic sleep impairment was a symptom of the Veteran's PTSD, as well as a symptom of his major depressive disorder.  

The Board notes that the March 2011 VA examiner did not indicate whether a diagnosed sleep disorder such as insomnia was aggravated by the Veteran's service-connected residuals of a shell fragment wound of the right leg and foot with a fracture of the os calcis.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability in the context of a secondary service connection claim.  Additionally, the VA examiner did not address whether the Veteran's service-connected PTSD caused or aggravated any diagnosed sleep disorder such as insomnia.  Further, the examiner stated that the Veteran was not seen for sleep problems after he left service.  However, multiple VA treatment entries show that the Veteran was treated for sleep problems since his period of service, and some of those entries include diagnoses of insomnia.  Therefore, the Board finds that the VA examiner's opinions are not probative in this matter.  

The Board observes that the Veteran has been currently diagnosed with insomnia.  Additionally, VA examiners, pursuant to VA psychiatric examination reports in November 2011 and February 2015, respectively, have indicated that the Veteran's chronic sleep impairment is a symptom of his service-connected PTSD.  Further, the Board also notes that while the Veteran is already service connected for PTSD and his insomnia may already be contemplated in the rating for that specific disorder, it is not improper to service connect other psychiatric disorders when warranted.  See generally Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  

Based on the totality of the evidence, the Board finds that the Veteran's current insomnia is due, at least in part, to his service-connected PTSD.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board therefore finds that the Veteran's insomnia is due to or the result of his service-connected PTSD.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  


ORDER

Service connection for insomnia as secondary to PTSD is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


